Citation Nr: 1143474	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  06-10 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for heart disease, to include coronary artery disease, claimed as secondary to service-connected hypertension.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an increased rating for service-connected hypertension, currently evaluated 10 percent disabling.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1974 to September 1976.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of August 2006 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Procedural history

The RO originally denied the Veteran's service-connection claim for diabetes mellitus in an April 2003 rating decision.  The Veteran did not disagree with this determination, and the decision became final.  38 U.S.C.A. § 7105 (West 2002);   38 C.F.R. §§ 3.104 , 20.1103 (2011).  The Veteran filed a request to reopen his diabetes claim in correspondence received by VA in September 2005.  The RO denied this request in the above-referenced August 2006 rating decision.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.

In March 2004, the RO awarded the Veteran service connection for hypertension; an initial 10 percent disability rating was assigned.  In July 2005, the Veteran filed a claim for the assignment of a disability rating greater than 10 percent for his hypertension.  He subsequently filed a service-connection claim for heart disease secondary to hypertension, which was received by VA in September 2005.  The RO denied both claims in the above-referenced August 2006 rating decision.  The Veteran disagreed with these determinations, and perfected appeals as to these issues as well.

Finally, the RO denied the Veteran's service-connection claim for a bilateral hearing loss disability in the above-referenced January 2009 rating decision.  The Veteran perfected a timely appeal as to this issue as well.

In a December 2008 decision, the Board reopened and remanded the Veteran's service-connection claim for diabetes.  In the same decision, the Board also remanded the Veteran's hypertension and heart disease claims for additional procedural development.  

The Board subsequently remanded the Veteran's hypertension, heart disease and diabetes claims for a second time in May 2010, to ensure compliance with its December 2008 remand instructions.   The Board also remanded the Veteran's service-connection claim for bilateral hearing loss in May 2010 so that a VA audiological examination and opinion could be obtained.  After the requested development was achieved, the agency of original jurisdiction (AOJ) returned the Veteran's file to the Board for further appellate review.

Referred issue

In its May 2010 decision, the Board denied the Veteran's service-connection claim for tinnitus.  The Veteran subsequently filed a Motion for Reconsideration of that decision that was denied in a July 2010 letter.  As the Veteran has not appealed the Board's determination to the Court of Appeals for Veterans Claims (the Court), the Board's denial is final.  See 38 C.F.R. § 20.1100 (2011).

In August 2010, the Veteran submitted additional evidence in support of his tinnitus claim in the form of a medical nexus opinion.  In so doing, it appears that the Veteran wishes to file a request to reopen his previously-denied service-connection claim for tinnitus.  As this issue has not yet been adjudicated by the AOJ in the first instance, it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]. 

Remanded issues

As will be discussed below, the Board concludes that all reasonable development necessary for adjudicating the Veteran's service-connection claim for heart disease has been accomplished.  However, certain evidentiary development is still required before the Board may address the Veteran remaining hearing loss, diabetes, and hypertension claims.  As such, these claim will be discussed in the REMAND portion of the decision below, and is accordingly REMANDED to the RO via the Appeals Management Center (AMC) in Washington DC.


FINDING OF FACT

The evidence of record supports a finding that the Veteran's coronary artery disease (CAD) was caused or aggravated by his service-connected hypertension disability.   


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, CAD was caused or aggravated by his service-connected hypertension disability.  38 U.S.C.A. §§ 1110, 1131 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's heart disease claim were sent to the Veteran in May 2006 and April 2009.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, any failure on the part of the agency of original jurisdiction (AOJ) to comply with the Board's prior remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letters.  As discussed in detail below, the Board is granting the Veteran's heart disease claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303 (2011).

Service connection may also be granted for a disability which is proximately due to or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R.      § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims entitlement to service connection for heart disease-specifically, coronary artery disease (CAD).  In essence, the Veteran contends that his heart disease was caused or aggravated by his service-connected hypertension disorder.  For the following reasons and bases, the Board finds that service-connection for CAD is allowed.

As noted above, in order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.  

The Board initially notes that it is undisputed that the Veteran has been awarded service connection for hypertension.  Wallin element (2) is therefore satisfied.  

With respect to Wallin element (1), current disability, the record contains conflicting medical opinions as to whether the Veteran has a current heart disability.

In the Veteran's favor is the opinion of Dr. E.D.G., who in April 2006 administered a stress test, and diagnosed the Veteran with CAD.  Dr. E.D.G. pertinently noted that although the Veteran could not finish his stress test due to shortness of breath, the "signs and symptoms of cardiovascular disease are all present."  See the April 24, 2006 examination report of Dr. E.D.G.  

The Veteran was also diagnosed with arteriosclerotic heart disease by a different private examiner, Dr. H.V.N., in July 2008.  After reviewing the Veteran's record, Dr. H.V.N. referenced abnormal EKG findings in 2005 showing possible anterior ischemia to support of his finding that the Veteran had developed cardiovascular disease.  See the July 2, 2008 medical report of Dr. H.V.N.  

Most recently, the Veteran has submitted a June 2011 "abnormal" EKG report, noting the presence of sinus bradycardia with a T wave abnormality, and anterior ischemia.  See the Veteran's June 2, 2011 EKG report.  

In contrast with these findings, an August 2006 VA heart examiner reviewed the Veteran's medical history and summarily determined that the "medical records do not support the diagnosis of angina and coronary disease."  The VA examiner pertinently based this "non-diagnosis" on the Veteran's reported medical history and the presence of a negative stress test.  See the August 2006 VA examiner's report, page 3.  

After reviewing the evidence of record as a whole, the Board affords the August 2006 VA examiner's finding that the Veteran has no current cardiovascular disease little, if any, probative value.  Indeed, notwithstanding the fact that the examiner's medical opinion is in the minority, his conclusions are also unsupported, without adequate clinical rationale.  Pertinently, unlike the three physicians noted above, who based their respective diagnoses on a specific stress test or EKG result, the August 2006 VA examiner failed to specify what "negative" stress test he was referring to in formulating his opinion.  Critically, the VA examiner also failed to address or even acknowledge Dr. E.D.G.'s April 2006 diagnosis of CAD, which was of record at the time of his August 2006 assessment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].  

Resolving all doubt in the Veteran's favor, the Board concludes that the presence of a current cardiovascular disorder is in fact established by the record.  Wallin element (1) is therefore satisfied as well.
With respect to Wallin element (3), nexus or relationship, the only medical evidence of record addressing the etiology of the Veteran's cardiovascular disease is the opinion of Dr. E.D.G., who in his April 2006 report diagnosed the Veteran with CAD, and indicated that the Veteran is suffering from "high risk factors that cause[] and aggravate[] cardiovascular disease," including "chronic hypertension."  He specified that the Veteran has been suffering from hypertension for more than 26 years, and that hypertension is a "known high risk aggravating factor in the development of cardiovascular disease," and concluded that the Veteran's hypertension, in conjunction with other disabilities, has aggravated the Veteran's heart disease.  See the April 24, 2006 examination report of Dr. E.D.G.

The Board finds no reason to doubt the competency or credibility of Dr. E.D.G.'s medical assessment.  Wallin element (3) is accordingly satisfied, and the benefit sought on appeal is allowed.


ORDER

Service connection for coronary artery disease (CAD) is granted.  


REMAND

The Board regrets having to remand the remaining issues on appeal yet another time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to the Veteran under the law. 

Reasons for remand

Service personnel records

As discussed in more detail below, the Veteran asserts that he developed diabetes in large part because he was required to eat unhealthy food at mess halls during his active duty military service.  He contends that his personnel records are very important to his claim, as they may include additional records relating to the Army's denial of his requests not to eat at the mess halls, as well as Army physical training test results noting weight gain and decreasing performance, as his time in service progressed.  In November 2005, the Veteran noted "I cannot tell you how important my 201 file is to my case.  I would like a complete copy of this file. . . .  I need this particular 201 file to prove this particular claim."  See the Veteran's November 1, 2005 letter to VA, page 3.  As the record does not appear to contain the Veteran's personnel file, such should be requested and incorporated into the claims file if available.  

VA examinations and opinions

A. Hypertension

With respect to the Veteran's increased rating claim, the Board observes that the severity of the Veteran's service-connected hypertension was last evaluated by a VA examiner in August 2005.  Although more recent VA examinations reference the Veteran's hypertension in relation its potential effects on other disabilities, none specifically address whether the severity of the hypertension itself has increased, decreased or remained the same over time.  The Veteran nevertheless has asserted on many occasions since 2005 that his hypertension has worsened since his last examination, and that his disability warrants a higher rating.  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174   (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  So it is in this case. 

B. Bilateral hearing loss

With respect to the Veteran's service-connection claim for hearing loss, the Veteran underwent previous VA audiological examinations in August 2008 and June 2010.  Although audiometric test scores in August 2008 did not demonstrate a hearing loss disability for VA purposes at that time, Maryland CNC speech recognition scores taken in June 2010 were under 94 percent for each ear; thus, a bilateral hearing loss disability was in fact demonstrated.  See 38 C.F.R. § 3.385 (2011).  In essence, the Veteran has asserted that he was exposed to acoustic trauma from weapons fire in performance of his duties as a military policeman during his active duty service, and that such exposure caused or contributed to his current hearing loss disability.  

After reviewing the Veteran's entire claims folder, and upon examination of the Veteran's hearing, the June 2010 VA examiner opined that the Veteran's current hearing loss disability was less likely the result of military noise exposure.  However, by way of rationale, the examiner merely observed that the Veteran's in-service audiometric test results showed no shift from induction to discharge, and that the Veteran's hearing was normal at discharge.  Crucially, the VA examiner did not discuss the clinical significance, if any, of these normal test results with regard to the Veteran's assertions of in-service noise exposure.  See the June 2010 VA examiner's report, page 3.  

Significantly, even if a Veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the Veteran has contended that while in service, he was exposed to the loud noises while working as a military policeman.  Although the VA examiner determined that a link between the Veteran's current hearing loss and in-service noise exposure is less than likely, the examiner's rationale for this conclusion was inadequate for adjudication purposes, as in-service onset of the disability is not required to establish service connection.  The Board therefore believes that the Veteran should be scheduled for another VA audiological examination to assess the current severity and etiology of the Veteran's hearing loss disability.  See Charles v. Principi, 16 Vet. App. 370 (2002).


C. Diabetes

The record already contains a medical opinion indicating that the Veteran's diabetes did not have its onset during his active duty military service.  See the August 2006 VA examiner's report, page 4.  However, this opinion does not address the Veteran's specific assertion that his diabetes resulted from eating unhealthy food in service, based on a theory of delayed onset.  Because the Board is now requesting additional personnel records that the Veteran strongly asserts will help support his diabetes claim, the Board believes an updated diabetes examination should be scheduled so that a VA examiner may address any new information contained therein.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any recent medical treatment he has received for his hypertension, diabetes, and hearing loss disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from VA medical facilities.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should also make a request to the National Personnel Records Center (NPRC) for the Veteran's complete 201 File, or any service personnel records that have not been included in the Veteran's claims file, if available.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  

3.  The VBA should then schedule the Veteran for a VA examination to ascertain the current severity of his hypertension disability.  The Veteran's claims file and a copy of this REMAND should be available for review, and the examiner's report should indicate that this review occurred.  The examiner should perform any medically indicated testing deemed necessary.   

In particular, the examiner should indicate whether the Veteran's diastolic pressure is predominately 130 or more, 120 or more, 110 or more, or 100 or more.  The examiner should also indicate whether the Veteran's systolic pressure is predominately 200 or more, or 160 or more.   

Finally, the examiner should indicate whether the Veteran currently has hypertensive heart disease, and if so, whether such disability manifests in symptoms other than those caused by the Veteran's service-connected coronary artery disease.

The examiner should cite to the specific evidence in the record used to support his or her findings and opinions.  A report should be prepared and associated with the Veteran's VA claims folder.  

4.  The Veteran should also be afforded a VA audiological examination to assess the current nature and etiology of his bilateral hearing loss disability.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting clinical rationale as to whether the Veteran's current hearing loss disability is as likely as not (50/50 probability or better) caused by, or otherwise related to his in-service noise exposure from weapons fire in performance of his duties as a military policeman.  For the purposes of this opinion, the examiner should assume that the Veteran was in fact exposed to acoustic trauma as he so asserts.  The examiner is requested to specifically comment upon the results of each audiometric test in the Veteran's service treatment records, and the relevance, if any, of any auditory threshold shift documented therein.  If the examiner finds no hearing loss in service, he/she must address whether any current hearing loss is attributable to in-service noise exposure on the basis of a delayed onset theory of causation.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should cite to the specific evidence in the record used to support his or her findings and opinions.  A report should be prepared and associated with the Veteran's VA claims folder.  

5.  The Veteran should also be scheduled for a VA examination to assess the nature and etiology of his diabetes mellitus.  The Veteran's claims file [to include all newly-acquired medical and personnel records], and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting clinical rationale as to whether  it as likely as not (50 percent or more probability) that the Veteran's current diabetes either had its onset during the Veteran's active duty military service, or within his first year after his separation from service?  If the examiner finds no diabetes in service, he/she must address whether the Veteran's current diabetes is attributable to the Veteran's military service, to include eating unhealthy meals, on the basis of a delayed onset theory of causation.   

If the Veteran's diabetes was as likely as not caused or aggravated beyond its normal progression by any other disability, to include his service-connected hypertension and/or his coronary artery disease, this should be made clear.  

A rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should cite to the specific evidence in the record used to support his or her findings and opinions.  A report should be prepared and associated with the Veteran's VA claims folder.  

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate the Veteran's increased rating and service-connection claims.  If any of the claims are denied, in whole or in part, the VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


